Citation Nr: 0934264	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as type II diabetes.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes. 

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes.

5.  Entitlement to service connection for renal problems with 
kidney transplant, nephropathy and need for dialysis, claimed 
as secondary to diabetes.  

6.  Entitlement to service connection for neuropathy of the 
right lower extremity, claimed as secondary to diabetes. 

7.  Entitlement to service connection for neuropathy of the 
left lower extremity, claimed as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1971.  
He had service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2009, the Veteran was notified that the Board was 
seeking a medical opinion in his case.  This was obtained in 
July 2009, and a copy was provided to the Veteran in August 
2009.  After viewing this opinion, the Veteran's 
representative submitted additional argument in August 2009 
and indicated that the case was ready for appellate review 
and disposition.  Therefore, the Board will proceed with 
consideration of this appeal.  





FINDINGS OF FACT

1.  Diabetes mellitus was not shown in service or until many 
years after discharge from service.  

2.  The Veteran served in Vietnam, where he is presumed to 
have been exposed to herbicides.  

3.  The preponderance of the evidence demonstrates that the 
Veteran has a current diagnosis of diabetes mellitus type 1, 
which is not among the disabilities presumed to be the result 
of herbicide exposure.  

4.  The Veteran's diabetes mellitus type 1 has not been 
etiologically related to active service by qualified medical 
opinion.

5.  The Veteran has developed diabetic retinopathy; coronary 
artery disease; hypertension; renal problems with kidney 
transplant; nephropathy and need for dialysis; neuropathy of 
the right lower extremity; and neuropathy of the left lower 
extremity as a result of his nonservice connected diabetes 
mellitus type 1.  


CONCLUSIONS OF LAW

1.  The Veteran has Type I diabetes, which was not incurred 
in or aggravated by service or incurred until many years 
after service, and which may not be presumed to be the result 
of active service or exposure to herbicides during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2008).  

2.  The criteria for service connection for diabetic 
retinopathy as secondary to diabetes have not been met.  
38 C.F.R. § 3.310 (2008). 

3.  The criteria for service connection for coronary artery 
disease as secondary to diabetes have not been met.  
38 C.F.R. § 3.310 (2008).

4.  The criteria for service connection for hypertension as 
secondary to diabetes have not been met.  38 C.F.R. § 3.310 
(2008).

5.  The criteria for service connection for renal problems 
with kidney transplant, nephropathy and need for dialysis as 
secondary to diabetes have not been met.  38 C.F.R. § 3.310 
(2008).

6.  The criteria for service connection for neuropathy of the 
right lower extremity as secondary to diabetes have not been 
met.  38 C.F.R. § 3.310 (2008).

7.  The criteria for service connection for neuropathy of the 
left lower extremity as secondary to diabetes have not been 
met.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notification regarding his claim for service connection 
for diabetes in a July 2005 letter.  After receipt of the 
Veteran's additional claims for secondary service connection, 
another preadjudication letter for these issues was sent to 
the Veteran in November 2005.  These letters each told the 
veteran what evidence was needed to substantiate the claims 
for service connection both on a direct and secondary basis.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
These letters supplied the notice required by Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The July 2005 and 
November 2005 letters notified the Veteran of the need to 
submit evidence of the existence of a disability, and a 
connection between the Veteran's service and the disability.  

The Veteran was not provided with information regarding the 
assignment of disability evaluations or effective dates until 
April 2008.  His claims have not been readjudicated since 
this notification was received.  However, the Board finds 
that this failure in timing does not result in any harm to 
the Veteran's appeal.  He has had well over a year to respond 
do the April 2008 notification but has not done so.  
Moreover, as his claims will be denied, neither disability 
evaluations nor effective dates will be assigned.  Therefore, 
the Board finds that the duty to notify has been met, and may 
proceed without fear of prejudice to his appeal.  

The Board further finds that the duty to assist has also been 
met.  The Veteran's service treatment records have been 
obtained, as have all identified VA and private treatment 
records.  He declined his right to a hearing.  The Board has 
obtained an expert medical opinion in this matter.  Although 
this examiner indicated that there was certain information 
missing that would have assisted in formulating his opinion, 
the Board notes that at least one of the items noted is 
already contained in the claims folder, and as the Veteran 
has already identified all treatment sources and all 
available records have been obtained, there is no further 
indication that the remaining information exists or was even 
recorded.  

The Board also notes that although the Veteran has been 
afforded two examinations in regards to his claim, an opinion 
as to whether or not his diabetes mellitus type 1 may have 
been incurred during service has not been obtained.  The 
Board finds that such an opinion is not necessary.  

In this case, there is absolutely no evidence of diabetes 
mellitus type 1 during service, and the Veteran does not 
contend that he had this disability during service or until 
several years after discharge from service.  Instead, he 
contends that he has type 2 diabetes that is the result of 
herbicide exposure.  Therefore, the record does not indicate 
that the disability or signs and symptoms of disability may 
be associated with active service, and an additional 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As there is no indication from the Veteran or other treatment 
sources of any outstanding evidence that is relevant to this 
claim, the Board will proceed with adjudication of the 
appeal.

Service Connection

The Veteran contends that he has developed diabetes mellitus 
type 2 as a result of active service.  He notes that he 
served in Vietnam and is presumed to have been exposed to 
herbicides, and further notes that diabetes mellitus type 2 
is presumed to be the result of exposure to herbicides.  The 
Veteran contends that he does not have diabetes mellitus type 
1, and argues that his disability was not diagnosed until 
after discharge from service.  He notes that his medical 
records contain many diagnoses of type 2 diabetes, and 
believes that he should be given the benefit of the doubt if 
it is unclear what type of diabetes has been diagnosed.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of diabetes 
mellitus during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975 is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disorder may 
be service connected if the evidence of record, regardless of 
its date, shows that the veteran had a chronic disorder in 
service or during an applicable presumptive period, and that 
the veteran still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Diabetes

A review of the service treatment records is negative for 
evidence of diabetes.  Furthermore, the post service medical 
records are negative for evidence of diabetes for several 
years after discharge from service.  These records vary 
regarding the Veteran's age at the time of his initial 
diagnosis, but all indicate that diabetes was first diagnosed 
between the ages of 24 and 29.  Therefore, as the Veteran was 
born in July 1949 and discharged at the age of 21 in March 
1971, the initial diagnosis is dated several years after the 
end of the one year presumptive period.  The Board concludes 
that service connection for diabetes mellitus of either Type 
1 or Type 2 may not be established on either a direct basis 
or a presumptive basis exclusive of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307(a), 3.309.  

However, the Board notes that the crux of the Veteran's claim 
is not that he developed diabetes during service, but that he 
was exposed to herbicides while serving in Vietnam, that he 
has developed diabetes mellitus type 2 as a result of this 
exposure, and that therefore service connection must be 
presumed under 38 C.F.R. § 3.309(e).  

The medical records show that it is well established that the 
Veteran has a diagnosis of diabetes mellitus.  The matter 
that is in dispute is the type of diabetes the Veteran had 
developed.  Basically, if the evidence shows that the Veteran 
has developed diabetes mellitus type 2, service connection 
must be presumed and his claim allowed.  If the evidence 
shows that the Veteran has developed diabetes mellitus type 
1, then this disability is not among those that have been 
associated with herbicide exposure and his claim must be 
denied.  

Private treatment records dated from 1978 through 2000 from 
S.S., M.D. show that the Veteran was admitted to a hospital 
for out of control diabetes mellitus in August 1978.  His 
family history showed that his sister was also a diabetic.  

May 1980 hospital records signed by Dr. S.S. state that the 
Veteran had a five year history of diabetes mellitus.  Under 
family history, it was noted that "His sister is a juvenile 
diabetic, also."  The Veteran was also admitted to the 
hospital by Dr. S.S. in January 1981 for additional treatment 
of his diabetes.  

The earliest record to specify if the Veteran's diabetes is 
type 1 or type 2 is an August 1990 hospital summary signed by 
Dr. S.S.  The final diagnoses included acute inferior wall 
myocardial infarction, and diabetes mellitus, type 1.  

Additional records from Dr. S.S. include handwritten 
assessments of diabetes mellitus dating from November 1993.  
The earliest of these records to specify which type of 
diabetes are dated September 1997, and include an assessment 
DM II.  The Board recognizes that this is an abbreviation for 
diabetes mellitus type 2.  Records dated July 1998, June 1999 
and May 2000 include additional handwritten assessments of DM 
II.  These records are initialed S.S.  

A December 1999 letter from S.S., M.D. to H.D., M.D. states 
that the Veteran has diabetes mellitus with retinopathy, 
nephropathy and other complications.  He had been diabetic 
since age 29, for the past 21 years.  The letter did not 
indicate whether the diabetes was type 1 or type 2.  However, 
the Veteran's C Peptide Insulin level was less than 0.5, 
indicating that he did not have any endogenous insulin.  

Private treatment records from M.F., M.D. dated from 1986 to 
2000 include October 1986 records which state the Veteran had 
been diabetic for 10 years.  These records show treatment for 
the Veteran's retinopathy, but do not note whether the 
Veteran has type 1 or type 2 diabetes.  

Private hospital records from 2001 show that the Veteran was 
admitted for coronary artery bypass surgery.  These records 
refer to a 27 year history of diabetes mellitus, type 2.  

VA treatment records dated July 2005 to September 2005 
include July 2005 records from the renal transplant clinic.  
Records dated July 18 state that the Veteran has a history of 
type 2 diabetes.  Records dated July 25 state that the 
Veteran has a past medical history that is significant for 
type 1 diabetes.  The listing "Diabetes Mellitus Type II or 
unspecified, Uncontrolled" was contained in an August 2005 
problem list.  But the records further show that an August 
2005 endocrinology consultation noted a past history of 
diabetes mellitus type 1.  After an examination and review of 
laboratory results, the assessment was Type 1 diabetes 
mellitus with complications, uncontrolled.  September 2005 
records from the endocrinology unit continue to show both a 
history and assessment of diabetes mellitus type 1.  The 
assessments of type 1 were cosigned by Dr. H.D.  

The Veteran was afforded a VA diabetes examination in March 
2006.  The examiner noted that the purpose of the examination 
was to determine whether the Veteran had type 1 or type 2 
diabetes.  The claims folder was reviewed as well as VA 
computer records.  He was noted to have been diagnosed with 
diabetes approximately 25 years ago by Dr. S.S.  It was 
stated that he was 29 when first diagnosed.  His sister was 
also a diabetic.  After a review of all the records, the 
examiner stated that the predominate diagnosis was type 1.  
Endocrinology records signed by Dr. H.D. stated that the 
Veteran had diabetes mellitus, type 1.  Endocrinology 
consultations by a Dr. L in February 2003 and March 2006 also 
included diagnosis of diabetes mellitus type 1.  Dr. S.S. was 
noted to have been contacted and stated that the Veteran was 
a type 1 diabetic.  The examiner also noted the reference in 
the December 1999 letter from Dr. S.S. that the Veteran's C-
peptide insulin level was less than 0.5, indicating that he 
did not have any endogenous insulin.  The impression was type 
1 diabetes mellitus.  This was based on both the data and 
laboratory results from the December 1999 letter.  

In a letter dated March 2006, Dr. S.S. stated that he treated 
the Veteran from the fall of 1977 through the close of his 
practice in December 2000.  He states that he treated the 
Veteran for diabetes mellitus type 1.  

Additional VA treatment records dated from 2006 to 2007 show 
various references to both type 1 and type 2 diabetes.  
October 2006 records have an impression of diabetes mellitus 
type 1.  VA treatment records dated January 2007 include a 
personal medical history of both "DIABETES TYPE I [JUVENILE 
TYPE], UNCONTROLLED" and "Diabetes Mellitus Type II or 
unspecified, Uncontrolled".  However, the impression was 
diabetes mellitus type 1.  April 2007 records contain entries 
in the personal medial history to both types of diabetes.  
May 2007 records again include "Diabetes Mellitus Type II or 
unspecified, Uncontrolled" on the problem list.  

The Veteran underwent an additional VA examination for 
diabetes in July 2007.  The claims folder and VA records were 
reviewed by the examiner.  The purpose of the examination was 
again to determine whether or not the Veteran's diabetes was 
type 1 or type 2.  After review of the record and examination 
of the Veteran, the conclusion as to the current diagnosis 
was type 1 diabetes.  The rationale for this conclusion was 
that a review of the record revealed that a primary care 
physician had included type 2 diabetes on the Veteran's 
problem list and the error had been replicated in note after 
note except for the endocrinology progress notes.  The 
mistaken diagnosis had never been deleted from the problem 
list which led to the conflicting and confusing diagnoses.  
The case was discussed with Dr. H.D., who was the 
endocrinologist who made the clinical diagnoses of the 
Veteran having Type 1 diabetes in March 2002.  The examiner 
noted that diabetes mellitus type 1 was characterized by an 
absolute insulin deficiency, and at a young age as evident in 
this Veteran.  His history of multiple episodes of diabetic 
ketoacidosis was another sign of type 1 diabetes.  The 
Veteran had also been placed on an insulin pump, which was 
used for type 1 diabetes.  Finally, the Veteran had undergone 
a pancreas transplant, which was used for type 1 diabetes.  
The examination report was signed by both a nurse 
practitioner and a medical doctor.  

VA treatment records dated July 2007 include optometry 
records.  These include a significant history of type 2 
diabetes mellitus, diagnosed in 1979.  

Additional VA records include an August 2007 Agent Orange 
registry examination.  The examination report contains a pre-
printed list of disabilities presumed to be the result of 
herbicide exposure under the heading "(Check conditions 
patient has definite diagnosis for)".  The only line checked 
was the one for diabetes mellitus type 2.  The assessment 
included non-insulin dependent diabetes mellitus with 
nephropathy and neurologic manifestations as among those 
conditions probably related to Agent Orange exposure.  

September 2007 VA treatment records from his primary care 
physician include diabetes type 1 as both part of his medical 
history and current impressions.  

In July 2009, the Board obtained an expert medical opinion 
from an endocrinologist with the Veterans Health 
Administration.  The examiner was asked to review the record 
and determine whether the Veteran has diabetes mellitus type 
1 or diabetes mellitus type 2.  The records contained in the 
claims folder were reviewed and the relevant findings were 
discussed.  The examiner stated that the evidence of low 
basal insulin, low c-peptide levels, and documentation from 
the endocrinology notes was suggestive of a diagnosis of type 
1 diabetes.  The examiner noted that certain information was 
not available, such as whether or not the Veteran presented 
with diabetic ketoacidosis in 1980, if he had been tried on 
oral agents, the body mass index at initial presentation, the 
presence of certain antibody titers, if the family history 
was positive for type 1 or type 2, and the presence of 
certain autoimmune diseases.  However, based on the available 
data, it seemed likely that the Veteran had type 1 diabetes 
due to the low c-peptide levels in 1999, low insulin 
requirement, and past endocrine physician documentation of 
type 1 diabetes.  

After careful review of the evidence and the Veteran's 
contentions, the Board finds that the preponderance of the 
evidence shows that the Veteran has diabetes mellitus type 1, 
and that therefore his claim must be denied.  

The Board acknowledges that the record is confusing and 
contains references and diagnoses to both types of diabetes.  
However, the earliest record to specify which type of 
diabetes is the August 1990 hospital summary signed by Dr. 
S.S., who stated that the Veteran has type 1 diabetes.  This 
is the doctor who first treated the Veteran for his diabetes 
and continued to treat him for approximately 20 years.  The 
Board notes that subsequent handwritten notes from this same 
doctor also refer to type 2 diabetes.  However, the March 
2006 letter from Dr. S.S. clarifies that the type of diabetes 
for which he treated the Veteran was type 1.  The Board finds 
this statement from the doctor who treated the Veteran from 
about the time of the initial diagnosis and the following 20 
years to be very persuasive.  

In addition, the Board notes that all records from the 
endocrinologists, as opposed to other specialists, have 
diagnosed the Veteran with type 1 diabetes.  The 
endocrinologists are the specialist in this field, and the 
Board finds it very significant that there is no dissent 
among them that the Veteran has type 1 diabetes.  

Finally, the Board notes that three medical opinions have 
been obtained in order to determine whether the Veteran has 
type 1 or type 2 diabetes, and each of these opinions have 
stated that it is diabetes type 1.  The March 2006 examiner 
and the July 2009 opinion cited similar reasons, such as the 
low c-peptide levels and the findings of diabetes type 1 by 
the endocrinologists who treated the Veteran.  These opinions 
cited the record accurately and are consistent in their 
results.  The Board notes that the July 2009 opinion was 
obtained from an endocrinologist.  The Board relies very 
heavily on these opinions in reaching this determination.  

In contrast, the Board notes that a reference to diabetes 
type 2 or unspecified is cited on many occasions in the VA 
treatment record.  However, as noted in the July 2007 
examination report, the references to type 2 are almost all 
contained in the medical history, and not in the diagnosis.  
The 2001 private medical records also note it by history.  
The exception may be the August 2007 Agent Orange 
examination, but a close reading of this report shows that it 
cites no basis for a confirmed diagnosis of diabetes type 2.  
Instead, it also appears to be based on the past history, 
which is shown to be inaccurate.  If follows that the 
assessment that relates the Veteran's non-insulin dependent 
diabetes mellitus to Agent Orange exposure is of little 
probative value.  When the statement from Dr. S.S., the 
findings from the endocrinologist, and the three medical 
opinions are weighed against the references in the medical 
history and similar references, the preponderance of the 
evidence is that the Veteran has diabetes mellitus type 1.  
That being the case, he is not entitled to presumptive 
service connection due to Agent Orange exposure, and his 
appeal may not be granted.  

At this juncture, the Board notes the Veteran's sincere 
belief that he has type 2 diabetes due to Agent Orange 
exposure.  However, the veteran is not a physician, and he is 
not qualified to express a medical opinion as to such a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the qualified medical opinions 
has found that he has diabetes type 1.  

Service Connection Secondary to Diabetes

The Veteran contends that service connection is warranted for 
diabetic retinopathy; coronary artery disease; hypertension; 
renal problems with kidney transplant, nephropathy and need 
for dialysis; neuropathy of the right lower extremity; and 
neuropathy of the left lower extremity.  He argues that all 
of these disabilities are the result of his diabetes 
mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The Board finds that it is unable to allow any of the 
Veteran's claims for secondary service connection.  The 
medical records clearly show that the Veteran has diabetic 
retinopathy; coronary artery disease; hypertension; renal 
problems with kidney transplant, nephropathy and need for 
dialysis; neuropathy of the right lower extremity; and 
neuropathy of the left lower extremity.  The records also 
clearly show that these disabilities are each the result of 
his diabetes mellitus.  

However, the first requirement in a claim for secondary 
service connection is that the secondary conditions must be 
the result of a service connected disability.  As has been 
determined above, service connection for the Veteran's 
diabetes mellitus has not been established.  Therefore, 
service connection may not be established for any of the 
disabilities claimed as secondary to the diabetes mellitus.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes, is denied. 

Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes, is denied. 

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes, is denied. 

Entitlement to service connection for renal problems with 
kidney transplant, nephropathy and need for dialysis, claimed 
as secondary to diabetes, is denied. 

Entitlement to service connection for neuropathy of the right 
lower extremity, claimed as secondary to diabetes, is denied.

Entitlement to service connection for neuropathy of the left 
lower extremity, claimed as secondary to diabetes, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


